Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted request for prioritized examination (Track I) on January 21, 2022. This Action is in response to the papers filed on March 25, 2022. Claims 70-99  are currently pending as per claims filed on December 6, 2021. 
In response to the restriction requirement of January 27, 2022, Applicants’ election with  traverse of Group III, claim(s) 80 and 92, in part, directed to a nucleic acid of SEQ ID NO: 35 encoding a chimeric autoantibody receptor of SEQ ID NO: 36 and variants thereof is acknowledged. Claims 70-79, 81-91 and  93 link inventions I-III. Claims 70-93 read on the elected invention. 
Additionally, Applicants’ election with traverse of the following species is acknowledge: the nucleotide of SEQ ID NO: 58 encoding the amino acid sequence of SEQ ID NO: 59, as the PLA2R autoantigen extracellular domain species.
Response to Applicants’ arguments
Applicant’s traversal is essentially that: 1) the generic restriction of Groups I-III is
improper and should have instead been formulated as a requirement for species election, 2) “each of linking claims 70, 74-79, 82, 86-91 and 93 recites overlapping subject matter that is common to Groups I-III, 3) “the species requirement is improper because the species defined by the Examiner are not, in fact, species of Groups I-III, 4)”the nucleotide sequence of SEQ ID NO: 58 encoding the PLA2R autoantigen extracellular domain comprising amino acid sequence of SEQ ID NO: 59 is not a species of Group III directed to a nucleic acid of SEQ ID NO: 35 encoding a chimeric autoantibody receptor of SEQ ID NO: 36. This is because the nucleotide sequence of SEQ ID NO: 35 comprises the nucleotide sequence of SEQ ID NO: 58 and because the amino acid sequence of SEQ ID NO: 36 comprises the amino acid sequence of SEQ ID NO: 59.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1) and 2), Groups I-III are directed to district inventions. As set forth in the restriction requirement filed on 1/27/2022, each Group of inventions I-III employs particulars that are structurally distinct, and likely also functionally distinct, each from the other and further capable of separate use. For example, the invention of Group I is directed to a Construct CF1237 comprising a nucleic acid sequence of SEQ ID. NO:31 of 2910 nucleotides (i.e. the PLA2R-CAAR Construct CF1237) encoding the  amino acid sequence of SEQ ID. NO: 32, i.e. PLA2R-CAAR Construct CF1237 of  968 amino acids in length, not disclosed as required by the nucleotide of construct of SEQ ID. NO:33 of Group II ; i.e.,  PLA2R-CAAR Construct CF17 of 2052 nucleotides  encoding the  amino acid sequence of SEQ ID. NO: 34, i.e. PLA2R-CAAR Construct CF17 of  682 amino acids in length. Applicants have not provide a common core structure among any of the sequences of inventions I-III to be considered a single group. Linking claims 70-79, 81-91 and  93 are examined with the elected Group of invention III.
	Regarding 3) and 4), the fact that the nucleotide sequence of SEQ ID NO: 35 comprises the nucleotide sequence of SEQ ID NO: 58 and the amino acid sequence of SEQ ID NO: 36 comprises the amino acid sequence of SEQ ID NO: 59 is not disputed. However, the claims as written are not limited to the nucleotide sequence of SEQ ID NO: 35 encoding the amino acid of SEQ ID NO:36.

Claims 94-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction and election requirements in the replied filed on 3/25/2022.
The requirement is still deemed proper and made Final. It is noted that when a final requirement for restriction is made by the examiner, applicant may file a petition under 37 CFR 1.144 for review of the restriction requirement. The propriety of a requirement to restrict, if traversed, is reviewable by petition under 37 CFR 1.144 . In re Hengehold, 440 F.2d 1395, 169 USPQ 473 (CCPA 1971). Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 

	Therefore, claims 70-93 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application filed on December 6, 2021 is a CON of U.S. Application 17/051,248, filed on October 28, 2020 which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2019/030459, filed May 2, 2019. This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/665,863, filing date 5/12/2018.
Thus, the earliest possible priority for the instant application is May 2, 2018.
                                           Claim objections 	The claims are objected to for the following informalities: Applicants election of species: the nucleotide of SEQ ID NO: 58 encoding the amino acid sequence of SEQ ID NO: 59 as the PLA2R autoantigen extracellular domain species, is noted, however independent claims 70  and 82 are only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention.       	Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2021 is not in compliance with the provisions of 37 CFR 1.97. The following references have not been considered by the examiner, as indicated on Form PTO 1449.
Reference 1, CN107663235A, has not been considered because an English translation of the relevant portions of the document has not been provided.
All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 70-93 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-69 of copending Application No. 17/051,248 as per claims filed on 10/28/2020.
Claim 1 of copending application 17/051,248 is directed to : A polynucleotide encoding a chimeric autoantibody receptor (CAAR), wherein the CAAR comprises a phospholipase A2 receptor (PLA2R) autoantigen or fragment thereof, and optionally, a transmembrane domain, an intracellular domain of a costimulatory molecule, and/or a signaling domain.

Claim 70 of the invention is directed to a polynucleotide encoding a chimeric autoantibody receptor (CAA.R.), wherein the CAAR comprises:
(i) an extracellular domain comprising a phospholipase A2 receptor (PLA2R)
autoantigen or fragment thereof comprising a cysteine rich domain, a C-type
lectin domain 1, and a C-type lectin domain 7;
(ii) a transmembrane domain;
(iii) an intracellular domain of a costimulatory molecule; and
(iv) a signaling domain.

Because claims 1-69 of the ‘248 application are drawn broadly to a CAAR which optionally comprises a transmembrane domain, an intracellular domain of a costimulatory molecule, and/or a signaling domain, claims 1-69 of copending ‘248 application embrace the invention as set forth in claims 70-93 of the instant invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 70-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 70 and 82 are indefinite in their recitation of “ a phospholipase A2 receptor (PLA2R) autoantigen or fragment thereof”. The term “ PLA2R autoantigen or fragment thereof " is not defined by the claim.  The specification does not provide any closed definition as to what is meant by “PLA2R autoantigen or fragment thereof”. The Specification discloses that membranous nephropathy (MN) is caused by immune complex formation in the glomerulus. The immune complexes are formed by binding of antibodies to antigens on the podocyte (paragraph [0002]). Moreover, the Specification teaches that M-type phospholipase A2 receptor (PLA2R) has been described as a major autoantigen in primary membranous nephropathy (paragraph [0003]) and states “Rituximab, an anti-CD20 antibody, has also shown promise and is being evaluated for treating MN. However, since these treatments lack specificity for the autoreactive B cells that produce the serum anti-PLA2R antibody, they can be associated with risk of life-threatening infections” (paragraph [0004]) [emphasis added]. Hence, one of ordinary skill in the art would appreciate that the claimed PLA2R autoantigen or fragment thereof  need to recognize and target PLA2R autoantibody-based B cell receptors (BCRs) (e.g., targeting a B-cell secreting PLAR2 autoantibodies)  in order to “induce direct killing of anti-PLA2R B cells or indirect killing of plasma cells expressing PLA2R autoantibodies” (paragraphs [0109]-[0110], [0183]). Thus the CAAR comprising PLA2R epitopes must recognize/bind to the respective BCR, e.g,  targeting a B-cell secreting PLAR2 autoantibodies. In fact, the Specification defines “Chimeric autoantibody receptor" or "CAAR" as “an engineered receptor that is expressed on cell, e.g., a T cell or any other effector cell type, e.g., an effector cell type capable of cell-mediated cytotoxicity”, providing support for elimination of PLA2R autoantibody producing B cells. Accordingly, the meaning of the phrase “PLA2R autoantigen or fragment thereof “ in the claims is indefinite. 
Claims 71, 72, 74-79 and 81 are indefinite insofar as they depend from claim 70. Claims 83, 84, 86-91 and 93 are indefinite insofar as they depend from claim 82.

                                     Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The instant claims are directed to CAR comprising immunodominant epitopes for autoantibodies against PLAR2. Examples 1 and 2 report the generation of 10 PLAR2 extracellular domains illustrated in FIGS. 2A-2G comprised in CAR constructs. All constructs comprised CD8 alpha TM, CD3zeta and 4-1BB the extracellular domain with combinations of CysR, Fibronectin typ II domain (FNII), and CTLD 1,2,3 and 7 (FIGS. 2A-2G).

    PNG
    media_image1.png
    489
    605
    media_image1.png
    Greyscale

The construct identified as C17 (figure 2G) consists of the CysR, CTLD1, and CTLD7 extracellular domains (e.g, aa 22-438), followed by a GS linker (paragraphs [0038], [0268]). The PLA2R-CAAR construct C17 comprises the nucleotide sequence of SEQ ID NO:35 of 1893 nucleotides in length encoding the amino acid sequence of SEQ ID NO:36 of 630 amino acids in length. 

    PNG
    media_image2.png
    551
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    552
    media_image3.png
    Greyscale
The various PLA2R CAAR constructs were transduced into Jurkat cells and primary human T cells for surface expression of the CAAR constructs. PLA2R CAAR T cells were exposed to either plate-bound MN patient IgG or control human IgG for 24 h for production of IFN-γ. “MN patient IgG stimulated markedly higher IFN- production compared to the control human IgG, reflecting primary human CAAR T cell activation after target engagement (FIG. 9).” [with MN antibodies]   (paragraph [0272]).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 70-72, 74, 76, 78, 81-84, 86, 88, 90 and 93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payne et al.,  (WO  2015/168613. Citations are from the National Stage U.S. Pub. 2017/0051035.  The National Stage is deemed an English language translation of the PCT)  in view of CN 107663235A (publication date February 6, 2018; of record IDS filed on 16/06/2021; hereinafter "Vazyme"; an English  machine translation of the Chinese publication CN 107663235A is provided) as evidenced by the  Incoming Written Opinion for Appl. 17/051248, dated September 16, 2019; pp. 1-7).
Regarding claims 70, 81, 82 and 93 Payne teaches a nucleotide sequence encoding  at least one chimeric autoantibody receptor  (CAAR) specific for an autoantibody, vectors comprising the nucleotide sequence encoding CAAR, and recombinant T cells comprising the CAAR, wherein the CAAR comprises a nucleic acid sequence of an autoantigen or fragment thereof, a nucleic acid sequence of a transmembrane domain, a nucleic acid sequence of an intracellular domain of a costimulatory molecule, and a nucleic acid sequence of a signaling domain (paragraph [0008]).
Payne does not teach that the autoantigen is a phospholipase A2 receptor (PLA2R) autoantigen. 

    PNG
    media_image4.png
    392
    614
    media_image4.png
    Greyscale
Vazyme discloses a nucleic acid encoding a soluble extracellular domain of PLA2R (para [0073]; (page 9 of English translation) "was PCR amplified to give PLA2R recombinant protein PLA2R-T open reading frame sequence of the gene, the sequence contains Ricin B-type lectin domain sequence# 5, Fibronectin type-II domain and a C-type lectin domains 3 and 4, and 6 X histidine tag, but it does not comprise a transmembrane domain") that is an autoantigen (para [0004]; (page 2 of English translation) "kidney patients with idiopathic membranous [have] autoantibodies against PLA2R extracellular domain structure") Vazyme discloses that the PLA2R comprises 8 high similarity C-type lectin domains (para [0004]; (page 2 of English translation) "8 very high sequence similarity of C-type lectin domain[s]"); See table at page 4 for aminoacid location of the different PLA2R recombinant protein domains. Vazyme discloses the gene encoding PLA2R and PLA2R-T recombinant protein is a DNA molecule, which comprises 2046 nucleobases with (SEQ ID NO: 1)
An artisan of ordinary skill in the art would have recognized that a chimeric autoantibody receptor (CAAR) was a modular structure, where the extracellular domain autoantigen, as disclosed by Payne, could have been substituted with PLA2R extracellular domain as disclosed by Vazyme, without undue effort, and a high probability of success. Consequently, it would have been obvious for one of ordinary skill in the art to combine a chimeric autoantibody receptor (CAAR), wherein the CAAR comprises: a) autoantigen or fragment thereof, and a transmembrane domain, an intracellular domain of a costimulatory molecule, and a signaling domain, as disclosed by Payne, with combinations of  PLA2R extracellular domains including a cystine rich domain, a C-type lectin domain 1 and a C-type lectin domain 7, , as disclosed by Vazyme, because it would have enabled a CAAR useful in treating an autoimmune condition, idiopathic membranous nephropathy by neutralizing a PLA2R antibody in patient blood or by targeting B cells expressing a PLA2R antibody, e.g, killing/eliminating  PLA2R antibody producing B cells .
Regarding claims 71, 72, 83 and 84, the combined teachings of  Payne and Vazyme make obvious the claims 70 and 82. Additionally, Vazyme teaches the PLA2R domains comprising N terminal cysteine-rich (CysR) domain (Ricin B type lectin domain), , Fibronectin type-II domain and "8 very high sequence similarity of C-type lectin domain[s], such that one of ordinary skill in the art would generate various modular combinations of the extracellular domain of the PLA2R molecule to test for immunogenic epitopes against PLA2R antibodies produced by B cells or PLA2R antibodies in patient blood, absent any evidence of unexpected results.
Regarding claims 74 and 86, the combined teachings of  Payne and Vazyme make obvious the claims 70 and 82. Additionally, Payne teaches  a CD8 alpha chain hinge and transmembrane domain (paragraph [0015]). .
Regarding claims 76, 78, 88 and 90, the combined teachings of  Payne and Vazyme make obvious the claims 70 and 82. Additionally, Payne teaches  intracellular signaling domains comprising the CD zeta signaling domain (paragraph [0018] ) and signaling  domain 4-1BB (CD137)(paragraphs [0154][0165]).
***
Claims 75, 77, 79, 87, 89 and  91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payne et al.,  (WO  2015/168613. Citations are from the National Stage U.S. Pub. 2017/0051035.  The National Stage is deemed an English language translation of the PCT)  in view of CN 107663235A (publication date February 6, 2018; of record IDS filed on 16/06/2021; hereinafter "Vazyme") as evidenced by the  Incoming Written Opinion for Appl. 17/051248, dated September 16, 2019; pp. 1-7) as applied to claims 70, 74, 76, 78, 84, 86, 88, and 90 above, and further in view of Powell (WO2013044225-A1; 28-MAR-2013; See Score search results for SEQ ID NO:19; Result no. 1), June et al.,   (WO2012079000-A1. 14-JUN-2012; See Score search results for SEQ ID NO:21; Result No.1).
With regard to claims 70, 74, 76, 78, 84, 86, 88, and 90, the combined teachings of  Payne and Vazyme the claimed polynucleotide, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
Regarding claims 77 and 87, requiring the CD8 alpha chain domain of SEQ ID 19 (i.e. 1 IYIWAPLAGTCGVLLLSLVITLYC 24), the prior art of Powell et al., discloses a T cell receptor signaling domain identified as SEQ ID NO:17 having 100% sequence identity to the claimed signaling domain of SEQ ID NO:19.  

    PNG
    media_image5.png
    679
    818
    media_image5.png
    Greyscale
 
Regarding claims 77 and 89, requiring the 4-1BB intracellular domain of SEQ ID NO:21 (i.e.,  1 KRGRKKLLYIFKQPFMRPVQ..........QEEDGCSCRFPEEEEGGCEL 42), the prior art of June et al., discloses a T cell receptor signaling domain identified as SEQ ID NO:23 having 100% sequence identity to the claimed signaling domain of SEQ ID NO:21 .  


    PNG
    media_image6.png
    799
    843
    media_image6.png
    Greyscale

Regarding claims 79 and 91, requiring the CD3 zeta of SEQ ID NO:23 (i.e., 1 RVKFSRSADAPAYKQGQNQL..........LSTATKDTYDALHMQALPPR 112) or SEQ ID NO:45,  the prior art of  June et al., discloses a T cell receptor signaling domain identified as SEQ ID NO:24 having 100% sequence identity to the claimed signaling domain of SEQ ID NO:23 .  



    PNG
    media_image7.png
    839
    830
    media_image7.png
    Greyscale


* The nucleotide sequence of SEQ ID NO:58 encoding the amino acid sequence of SEQ ID NO: 59, as the PLA2R autoantigen extracellular domain are free of prior art.
*The PLA2R CAAR construct comprising the nucleotide of SEQ ID NO:35 encoding the amino acid of SEQ ID NO:36 are free of prior art.


References made of record in a PTO-892 Form to complete the record
Zhu et al (WO 2018/031947; Citations are from the National Stage US Patent 11,266,717. The National Stage is deemed an English language translation of the PCT). Zhu discloses PLA2R epitopes able to bind to anti-PLA2R autoantibody producing B cells (claims 1 and 2). 
Conclusion
Claims 70-93 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633